Citation Nr: 0621071	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-30 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

Entitlement to service connection for a low back disability 
on a direct basis.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1967.  This appeal comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 RO decision, 
which determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for a low back disability, claimed as secondary to 
a service-connected left knee disability.  

In a February 2005 supplemental statement of the case, the RO 
determined that new and material evidence had been submitted 
to reopen the veteran's low back disability claim, and then 
denied the claim on the merits.  Notwithstanding such action, 
the Board must make an independent assessment as to whether 
new and material evidence sufficient to reopen the veteran's 
claim has been received under 38 U.S.C.A. § 5108.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (the Board is 
required to decide whether new and material evidence has been 
received preliminarily to addressing merits; what the RO may 
have determined in this regard is irrelevant).    

It is noted that in February 2006, the RO received additional 
medical records in the form of treatment records, dated in 
December 2004, February 2005, and May 2005, from a private 
doctor.  This information, which is largely duplicative of 
other evidence from the same doctor in the file, was not 
accompanied by a waiver of initial RO consideration (see 38 
C.F.R. § 19.37).  In any case, the treatment records are only 
relevant insofar as they show continuing ongoing treatment of 
a chronic low back disability by the private doctor, who has 
already provided a statement regarding the underlying issue 
presented in this case.  Further, in light of the favorable 
disposition of this case, the Board will proceed to consider 
this claim.

In February 2006, the veteran appeared at the RO and 
testified at a hearing before the undersigned Veterans Law 
Judge, who has been designated to make the final disposition 
of this proceeding for VA.  A transcript of that hearing is 
associated with the claims file.   


FINDINGS OF FACT

1.  In an unappealed December 1993 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for a low back disability, claimed as secondary to 
a service-connected left knee disability; evidence received 
since the December 1993 RO decision includes evidence that is 
not cumulative or redundant of evidence previously considered 
and that, by itself or when considered with previous 
evidence, relates to an unestablished fact necessary to 
substantiate the claim and raise a reasonable possibility of 
substantiating the claim.  

2.  The veteran's service-connected left knee disability 
results in a worsening in the severity of his currently-
diagnosed low back disability.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a low back 
disability, claimed as secondary to a service-connected left 
knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2005).

2.  Aggravation of the veteran's low back disability is 
proximately due to or the result of his service-connected 
left knee disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2005); Allen v. Brown, 7 
Vet. App. 439 (1995).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen Claim

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  
Regulations implementing the VCAA are codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  
The Board will assume for the purposes of this decision that 
the liberalizing provisions of the VCAA are applicable to the 
veteran's claim to reopen.  However, nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004)).  
Although the rule is generally effective on November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It 
applies to the veteran's claim to reopen, which was received 
in October 2001.  

In any case, the Board's decision herein is completely 
favorable to the veteran such that no further action is 
required to comply with the VCAA and the implementing 
regulations relevant to the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for a low back disability, claimed as 
secondary to a service-connected left knee disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection is 
also warranted for disability proximately due to or the 
result of a service-connected disorder and where aggravation 
of a nonservice-connected disorder is proximately due to or 
the result of a service-connected disability.  In the case of 
aggravation, such secondary disorder is compensable only to 
the degree of disability over and above the degree of 
disability that would exist without such aggravation.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448-449 
(1995). 

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002). The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  The evidence that must be considered 
in determining whether there is a basis for reopening the 
claim is that evidence added to the record since the last 
disposition in which the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

In the present case, in two rating decisions dated in 
December 1993, the RO denied the veteran's claim of 
entitlement to service connection for a low back disability, 
claimed as secondary to a service-connected left knee 
disability.  The veteran was notified of the decisions in 
letters dated in December 1993 and January 1994.  As he did 
not appeal either rating decision, they are considered final, 
with the exception that the claim may be reopened if new and 
material evidence is received.  38 U.S.C.A. §§ 5108, 7105; 
Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 
Vet. App. 140 (1991).  The last final disallowance of the 
veteran's claim in this case is the latter December 1993 
rating decision.  As such, the Board will consider evidence 
submitted since this determination in order to ascertain 
whether that evidence is new and material to reopen the 
veteran's secondary service connection claim.  

In the December 1993 rating decision, the RO considered the 
veteran's statement and a November 1993 VA examination 
report.  The veteran alleged that due to favoring his 
service-connected left knee disability, he experienced pain, 
stiffness, and spasm in the low back.  A VA physician 
examined the veteran in November 1993, and in his report 
opined that the veteran would probably have developed low 
back disc degeneration and pain even without the left knee 
problem and that there was no probable causal relationship 
between back symptoms and the left knee disability.  
 
The evidence received since the RO's December 1993 rating 
decision includes VA outpatient records and medical opinions 
of two private doctors and two VA doctors.  The VA outpatient 
records show that the veteran received treatment for low back 
pain.  A CT scan of the lumbar spine in September 2003 
revealed marked degenerative disc disease at L5-S1 and 
stenosis of the spinal canal at L4-5.  Such was confirmed on 
a private radiographic report dated in November 2004.  

Further, in a November 2004 private report, D.H., D.O., 
stated that he could not attribute the veteran's lumbar spine 
degenerative changes to his service-related knee injuries.  
In a December 2004 private report, T.P., M.D., stated that it 
was more likely than not that the veteran's lower back pain 
was "service aggravated" by his leg injury.  He thereafter 
clarified in January 2005 that he believed the veteran's 
service-connected left knee played a role in his low back 
disability, with altered gait serving as rationale.  In 
January 2005, a board of two VA physicians furnished 
opinions.  One physician, who incidentally was the examiner 
at the time of the veteran's November 1993 examination, 
opined that the veteran would have developed chronic low back 
pain even without the left knee problem, and thus the back 
problem was not caused by the left knee disability.  This 
physician also opined that favoring the left knee had made 
the veteran's back pain problems "more bothersome" and that 
20 percent of his back difficulty represented a worsening of 
pain due to favoring the left knee.  The other VA physician 
opined that the veteran's back issues were less likely than 
not caused by or a result of his service-connected left knee.  
This physician also discussed that an abnormal gait could 
aggravate a pre-existing problem or a problem that developed 
due to other causes.  
 
In regard to the evidence submitted since the December 1993 
RO rating decision, the Board finds that the VA outpatient 
treatment records and medical opinions of private and VA 
physicians were not previously before the RO in December 
1993.  They were not in existence at that time and are 
considered "new" also for the reason that they include 
evidence that is relevant to the etiology of the veteran's 
low back disability.  Moreover, such additional evidence is 
"material" as it relates to the unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim, as required under 38 
C.F.R. § 3.156.  

In this case, the required "unestablished fact" consists of 
medical evidence that the veteran's current low back 
disability is proximately due to or the result of a service-
connected disorder, which includes aggravation of a 
nonservice-connected disorder by a service-connected 
disorder.  In other words, a medical link between the current 
disability and a service-connected disability is necessary.  
The additional evidence here consists of both private and VA 
opinions that contain the requisite medical nexus.  Thus, the 
Board finds that new and material evidence has been received 
since the December 1993 RO rating decision that denied 
service connection for a low back disability, claimed as 
secondary to a service-connected left knee disability, and 
that the claim is reopened.  As new and material evidence has 
been received to reopen the veteran's secondary service 
connection claim, the Board now proceeds to adjudicate that 
issue on the merits.  

II.  Merits of the Claim

The Board now considers the merits of the veteran's claim of 
entitlement to service connection for secondary service 
connection, on a de novo basis, as well as the issue of 
service connection on a direct basis.  

A.  Initial Matter - VA's Duties to Notify and Assist

As noted above, the VCAA, codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), among other 
things, redefined the obligations of VA with respect to its 
duties to notify and to assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

1.  Duty to notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran both 
prior to and following the initial RO rating decision in 
March 2003, and as explained herein below, the VCAA notice 
complied with the requirements of the VCAA as interpreted by 
the Court in Pelegrini II.  

In the VCAA notice sent to the veteran in January 2003 and 
November 2003, the RO advised him of what was required to 
prevail on his claim for service connection (the letters 
addressed what was required for both direct and secondary 
service connection claims), what specifically VA had done and 
would do to assist in the claim, and what information and 
evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that he 
had to provide both identifying information and a signed 
release for VA to obtain private records on his behalf.  

The Board notes that the VCAA notice letter did not 
specifically request the veteran to provide VA with all 
relevant evidence and argument pertinent to his claim in his 
possession.  In any case, the Board deems that this 
particular notice deficiency was essentially cured, with no 
resulting prejudice to the veteran (see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006)).  Following initial 
adjudication of the veteran's claim in March 2003 (of which 
he was provided a copy), the RO issued the veteran a 
statement of the case in July 2004 and supplemental 
statements of the case in October 2004, December 2004, and 
February 2005, which provided the veteran opportunity to 
identify or submit any evidence he wished to be considered in 
connection with his appeal.  The veteran also had an 
opportunity to submit additional evidence at the time of his 
hearing before the undersigned in February 2006.  The Board 
finds that the veteran had actual knowledge of the need to 
submit evidence pertinent to his claim and that there is no 
indication that he has additional evidence in his possession, 
not previously submitted, that is of the type that should be 
considered in assessing his claim.  Moreover, the Board takes 
note that the veteran has a representative who is deemed 
competent to offer proper guidance and counsel in regard to 
what evidence is needed to substantiate his claim and what 
his responsibility is in producing evidence in his possession 
that is relevant to his claim.  

In sum, the RO has sufficiently informed the veteran of the 
information or evidence needed to substantiate his claim for 
service connection on both direct and secondary bases, and 
the parties responsible for obtaining that evidence.  With 
regard to notification, all the VCAA requires is that the 
duty to notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, due process 
in regard to notification has been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (2003) (harmless 
error).  In this case, based on the information the RO has 
provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

The Board adds that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include information that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran, as discussed above, was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection on a 
direct basis, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
As for service connection on a secondary basis, the Court has 
concluded that the VCAA was not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet. App. 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  In view 
of the Board's favorable decision with regard to the claim 
for secondary service connection, further assistance is 
unnecessary to aid the veteran in substantiating his claim.  

2.  Duty to assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing before the 
undersigned in February 2006.  The RO has obtained the 
veteran's service medical records and VA treatment records.  
The claims file contains private reports and medical 
opinions, which the veteran himself has submitted, and he has 
not submitted any medical release forms for the RO to obtain 
additional private records on his behalf.  Nor has the 
veteran identified any additionally available evidence for 
consideration in his appeal.  Further, VA has conducted 
necessary medical inquiry in an effort to substantiate the 
claim.  38 U.S.C.A.§ 5103A(d).  In January 2005, the RO sent 
the claims file for review and opinions by two VA physicians, 
relevant to the issue of the etiology of the veteran's low 
back disability.  The veteran has not alleged, nor does the 
record currently reflect, that there exists any additionally 
available evidence for consideration in his appeal.  The 
Board thus finds that VA has done everything reasonably 
possible to assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby).  The Board thus finds that VA 
has done everything reasonably possible to notify and assist 
the veteran and that the record is ready for appellate 
review.  

B.  Legal Criteria and Analysis

As noted herein above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  ).  Service incurrence will be presumed 
for certain chronic diseases, including arthritis, if 
manifest to a compensable degree within one year from the 
date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability that would 
exist without such aggravation.  38 C.F.R. § 3.310(a); Allen 
v. Brown, 7 Vet. App. 439, 448-449 (1995). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

The veteran contends that he has a low back disability that 
is directly related to his service-connected left knee 
disability.  He asserts that his left knee disability has 
created a gait problem, which in turn has led to pain, 
stiffness, and spasm in his low back.  He also contends that 
his low back disability had its onset during his period of 
service.  At a February 2006 hearing, he testified that his 
back condition began while he was serving in Vietnam, where 
he was told at the dispensary that he had a sciatic problem.  
He said that he did not have any specific injuries to the 
back in service but that he operated heavy equipment.  He 
indicated that he was given shots, as he was unable to lift 
his leg, and that his condition continued after his Vietnam 
service.  Thus, the veteran's claim is based on two theories 
of entitlement:  direct service connection and secondary 
service connection (either by direct causation or by 
aggravation).  

The veteran served on active duty from September 1965 to 
August 1967.  A review of the service medical records does 
not show any complaints, clinical findings, or diagnosis of a 
low back disability.  At the time of a separation physical 
examination in August 1967, the veteran's spine was 
clinically evaluated as normal.  

Post-service medical records reflect that at the time of a 
January 1968 VA examination, there were no complaints 
referable to the low back.  During an orthopedic evaluation, 
there was evidence of epiphysitis - round back - in the 
dorsal spine.  X-rays of the dorsal spine showed mid-dorsal 
kyphosis.  The diagnosis was epiphysitis, round back, 
developmental.  There were no diagnoses of a low back 
disability.  In October 1968, the veteran was injured in a 
serious motor vehicle accident, from which he suffered a 
skull fracture (causing a chronic brain syndrome) among other 
injuries.  Records regarding his treatment do not refer to 
any diagnosis of a low back disability, despite a complaint 
in November 1968 that his entire back ached.  The veteran was 
hospitalized at the VA from March 1970 to April 1970 for 
mental complaints, during which time he claimed to have 
sprained his back.  He was given some physical therapy even 
though a physical examination at that time showed normal 
findings.  The discharge diagnoses did not include a low back 
disability.  At the time of a February 1971 VA examination, 
there were no complaints referable to the low back.  Various 
X-rays (but none of the lumbosacral spine) showed 
degenerative arthritis of the cervical spine and mild 
scoliosis of the dorsal spine.  At the time of an October 
1976 VA orthopedic examination, the veteran reported that in 
the last several years he had had X-rays of his back and was 
informed that he had "some kind of arthritis in his back and 
scoliosis" and that it was the first time he had ever heard 
that he had such.  The diagnoses did not include a low back 
disability.  At the time of a VA Agent Orange examination in 
1983, he admitted to having stiff and sore muscles of the 
back and joints, among numerous other ailments.  

At the time of a VA examination in November 1993, the veteran 
reported that he began experiencing back pain about 20 years 
previously.  X-rays of the lumbar spine showed disc space 
narrowing and degenerative bony change.  In the assessment, 
the examiner indicated that the chronic low back pain was 
diagnosed as chronic muscular strain superimposed on 
degenerative instability.  The examiner opined that there was 
no probable causal relationship between the symptoms at the 
back and the chronic left knee condition.  Subsequent VA 
outpatient records show treatment for low back pain.  In 
September 2003, an outpatient record indicates that the 
veteran blamed the VA for his back problems due to some vague 
injury that the VA failed to fix years ago.  A CT scan of the 
lumbar spine in September 2003 revealed marked degenerative 
disc disease at L5-S1 and stenosis of the spinal canal at L4-
5.  

A private doctor, D.H., D.O., in November 2004 reviewed the 
veteran's medical history and conducted a physical 
examination.  X-rays of the lumbar spine at that time 
indicated multiple areas of severe degenerative disc disease.  
The doctor stated that "it would be strictly speculation to 
blame [the veteran's] spinal degenerative problems upon 
service related knee injuries," and concluded that he could 
not attribute the lumbar spine degenerative changes to 
service-related knee injuries.  The veteran was also 
extensively evaluated by another private physician, T.P., 
M.D., in December 2004.  In his report, the physician noted 
that he reviewed the veteran's medical history and conducted 
a physical examination, during which he observed that the 
veteran limped.  The diagnoses included chronic pain 
secondary to lumbar disc disease.  He opined that it was 
"more likely than not, [the veteran's] lower back pain is 
service aggravated by his leg injury involving his left hip 
and leg."  In a clarification note made in January 2005, the 
physician indicated his belief that the veteran's service-
connected left knee played a role in his low back condition, 
with an altered gait given as rationale.  

In January 2005, two physicians at the VA also reviewed the 
veteran's claims file (no physical examinations were 
conducted) and furnished opinions relevant to the etiology of 
the veteran's low back disability.  One of the physicians, 
who incidentally had evaluated the veteran in November 1993, 
essentially reiterated his previous opinion to the effect 
that the veteran's back problem was not caused by his left 
knee.  However, he also added that favoring the left knee 
probably made the veteran's back problems "more 
bothersome."  He opined that 80 percent of the veteran's 
chronic back difficulty represented the "basic back 
problems" and that 20 percent of the back difficulty 
represented a worsening of pain due to favoring the left 
knee.  The other VA physician stated that there was no 
objective evidence in the medical literature to support the 
contention that an abnormal gait that was related to a knee 
problem should affect the back.  However, the physician did 
acknowledge that an abnormal gait could "aggravate a 
preexisting problem or a problem that develops because of 
other causes," and then noted that the veteran had multiple 
potential reasons for his low back discomfort.  He concluded 
that the veteran's back problems were less likely than not 
"caused by or a result of" his service-connected left knee.  

The Board finds that based on the medical evidence and 
contentions of the veteran, there is convincing evidence to 
show that the severity of the veteran's current low back 
disability has been worsened as a result of his service-
connected left knee disability.  In so finding, the Board 
finds that the veteran's claim of secondary service 
connection is warranted.  However, secondary service 
connection on an aggravation basis is supported by a 
preponderance of the medical opinions.  In that regard, the 
opinions of T.P., M.D., in December 2004 and a VA physician 
in January 2005 are especially probative.  Even the opinion 
of the other VA physician in January 2005 does not appear to 
rule out the possibility that the veteran's low back 
disability was aggravated by the left knee disability.  

In conclusion, the Board finds that there is persuasive 
evidence demonstrating that the veteran's service-connected 
left knee disability results in a worsening in the severity 
of his currently-diagnosed low back disability.  Thus, the 
veteran's claim of service connection for a low back 
disability on a secondary basis through aggravation is 
warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.310; Allen v. Brown, 7 Vet. App. 439, 448-449 (1995).  


ORDER

As new and material evidence has been received, the claim of 
entitlement to service connection for a low back disability, 
claimed as secondary to a service-connected left knee 
disability, is reopened, and to that extent the appeal is 
granted.  

Service connection for aggravation of a low back disability 
as secondary to a service-connected left knee disability, is 
granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


